Citation Nr: 0715519	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-08 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
left foot/ankle disability (osteoarthritis of the left foot, 
status post hairline fracture with peroneal tendonitis).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1970 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO decision which 
increased the veteran's rating from 0 to 10 percent for 
osteoarthritis of the left foot, status post hairline 
fracture with peroneal tendonitis.  Since the RO did not 
assign the maximum disability rating possible, the appeal for 
a higher evaluation remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

In September 2003, the veteran submitted a claim for service 
connection for a left ankle condition.  In a February 2004 
decision, the RO appeared to indicate that the veteran's left 
ankle disability was already service-connected, noting that 
"[t]he evaluation of your left foot and left ankle is 
considered together. . ."  The RO further noted that a 
separate compensable evaluation for the left ankle was not 
warranted in addition to the 10 percent rating that the 
veteran was receiving for his left foot disability.  In 
making this conclusion, the RO considered and discussed the 
veteran's left ankle symptomatology.  Thereafter, the veteran 
expressed his disagreement with regard to the rating assigned 
to his left foot/ankle disabilities.  The RO provided him 
with a statement of the case which provided a recitation of 
the laws and regulations pertaining to his foot and ankle 
disabilities.  Thereafter, he filed an appeal which made 
reference to both the left foot and left ankle problems.  As 
such, the Board assumes jurisdiction over both matters, and 
has restyled the issue to reflect such. 


FINDING OF FACT

The veteran's left foot/ankle disability is productive of 
osteoarthritis of the left foot, status post hairline 
fracture, with chronic peroneal tendonitis with no more than 
slight limitation of motion of the foot/ankle, and complaints 
of pain and instability of the foot/ankle. 



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
left foot/ankle disability (osteoarthritis of the left foot, 
status post hairline fracture with peroneal tendonitis) have 
not been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
West Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic 
Codes 5271, 5284 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence submitted by the veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2006).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided. 
 See 38 C.F.R. § 4.14 (2006).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261- 62 (1994).  

The Board notes that the veteran has been assigned a 10 
percent rating for his left foot/ankle disability and the 
rating criteria used in evaluating the disability can be 
found at 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).  
Under Diagnostic Code 5284, a 10 percent evaluation is 
warranted for a moderate foot injury, a 20 percent evaluation 
is assigned for a moderately severe foot injury, and a 30 
percent evaluation is assigned for severe foot injury.  A 40 
percent rating is assigned for actual loss of use of the 
foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006). 

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the VA Schedule for Rating Disabilities 
(Rating Schedule).  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2006).  Use of terminology such as "severe" by 
VA examiners and others, although evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  See 38 C.F.R. §§ 4.2, 4.6 (2006). 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms, such as left 
ankle and left foot pain.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The veteran is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

At a November 2003 VA examination, the veteran was diagnosed 
with osteoarthritis of the left foot and chronic tendonitis 
of the peroneal tendons.  Neither the left foot nor the left 
ankle showed signs of swelling, redness, or warmth on 
palpation.  Tenderness was noted along the medial and 
posterior areas of the left Achilles tendon.  The veteran was 
able to plantar flex to 40 degrees and dorsiflex to 15 
degrees.  The veteran stated that he had previously suffered 
from painful flare-ups but then began to experience a more 
chronic pain.  The examiner noted that he had a progressive 
worsening of his mobility and had foot pain on ambulation 
which was related to his arthritic changes of the foot.  

At his most recent VA feet and joint compensation 
examinations in February 2005, the veteran complained of 
pain, weakness, and stiffness of the left lower extremity.  
He related that he had functional impairment, flare-ups, a 
lack of endurance, easy fatigability, and decreased mobility.  
He related that he had increased pain with standing and 
walking.  He also said that Motrin and rest alleviated his 
pain.  He said he missed 2 days of work (last year) for his 
problems.  He generally related that he was able to work 40 
hours per week and was able to perform activities of daily 
living.  On objective examination, he was noted to have no 
pedal edema and no tenderness upon palpation, and two plus 
pedal pulses.  The veteran's sensation and reflexes were 
intact.  He was able to plantar flex to 40 degrees and 
dorsiflex to 20 degrees without pain.  It was objectively 
noted that there was no evidence of painful motion, weakness, 
instability, or tenderness.  There was no pain on 
manipulation.  The veteran showed good muscle strength.  The 
examiner remarked that he would give the veteran a nonsevere 
impairment rating with no limitations based on the 
examination.  In addition, the physician indicated that a 
calcaneal spur was an age-related change and unrelated to his 
military experience.  It was noted that the veteran had 
utilized a hinged brace on his left foot and ankle to help 
with stability since 2002.  The diagnosis was chronic 
tendonitis of the peroneal tendons. 

After reviewing these findings, the Board concludes that the 
veteran's left foot/ankle disability is productive of no more 
than a moderate foot disability under Diagnostic Code 5284.  
See 38 C.F.R. § 4.71a (2006).  The veteran experiences no 
redness or swelling.  As noted above, the examining physician 
at the February 2005 VA examination stated that there is no 
evidence of edema, weakness, instability, or tenderness.  
Notably, the examiner also described the veteran's disability 
as "nonsevere" and not limiting.  The Board acknowledges 
the veteran's progressive complaints of pain and instability, 
and finds that the veteran is appropriately compensated with 
a 10 percent rating under Diagnostic Code 5284.  Therefore, 
no higher rating is warranted under this diagnostic code. 

The Board notes that other applicable diagnostic codes 
include Diagnostic Code 5003 (degenerative arthritis, 
including hypertrophic or osteoarthritis), and 5271 (limited 
motion of the ankle).  Degenerative arthritis (or 
osteoarthritis), when established by x-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Therefore, the Board must turn its analysis to the 
limitation of motion codes.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

According to Diagnostic Code 5271, which deals with 
limitation of motion of the ankle, a 10 percent rating is 
assigned for moderate limitation of motion.  A maximum 20 
percent rating is assigned for marked limitation of motion of 
the ankle.  Normal range of ankle motion is identified as 
dorsiflexion of 0 to 20 degrees and plantar flexion of 0 to 
45 degrees.  See 38 C.F.R. § 4.71, Plate II (2006).  In this 
case, the veteran had plantar flexion to 40 degrees and 
dorsiflexion to 15 degrees on examination in November 2003; 
and he had plantar flexion to 40 degrees and dorsiflexion to 
20 degrees (without pain) at the February 2005 VA 
examination.  The Board does not find that the aforementioned 
findings equate to moderate limitation of motion sufficient 
to warrant a rating under Diagnostic Code 5271.  Rather, his 
range of motion is nearly normal. 

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  With regard to the veteran's 
complaints of pain, the February 2005 VA examination notes 
that the pain is currently being managed sufficiently by 
Motrin.  Further, it is notable that there was no pain on 
motion during objective testing.  Therefore, the Board finds 
that the 10 percent disability rating assigned for the left 
foot/ankle disability adequately compensates the veteran for 
his pain and functional impairment.  

Under Diagnostic Codes 5167 and 5284, a 40 percent rating is 
assigned with actual loss of use of the foot.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5167 (2006).  There is no medical 
evidence, however, indicating that the veteran has loss of 
use of the left foot to warrant the assignment of a 40 
percent rating.  Id.

In addition, there is no medical evidence of record or 
complaints indicating that the veteran suffers from pes 
planus (flatfoot), weak foot, claw foot (pes cavus), Morton's 
disease, hallux valgus, hallux rigidus, hammer toe, or 
malunion or nonunion of the tarsal or metatarsal bones; as 
such, evaluations under Diagnostic Codes 5276, 5277, 5278, 
5279, 5280, 5281, 5282, or 5283 are inapplicable.  See 38 
C.F.R. § 4.71a (2006).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for increased rating, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated October 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, 
at 187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The October 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

Since the RO assigned the 10 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran with VA examinations in November 
2003 and February 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined.  See 38 C.F.R. § 3.327(a) (2006).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The November 2003 and the February 2005 VA examination 
reports are thorough and consistent with contemporaneous VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for a left foot/ankle disability (osteoarthritis, 
left foot, status post hairline fracture with peroneal 
tendonitis) is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


